 

 

EXHIBIT 10(iii)(c.3)

 

EXXONMOBIL ADDITIONAL PAYMENTS PLAN

 

 

1. Purpose 

 

The purpose of this Plan is to provide additional payments from the general
assets of Exxon Mobil Corporation (the “Corporation”) to certain persons.  The
benefits payable under this Plan consist of two types of pension benefits and a
disability benefit.  The first pension benefit is a benefit based upon the
person’s final average incentive compensation (“Incentive Pension Benefit”).
 The second pension benefit restores certain benefits that are accrued under a
pension plan sponsored by a non-U.S. affiliate of the Corporation but which are
not paid (“Overseas Makeup Benefit”).  The disability benefit is based on
incentive compensation and is paid in the event of a long-term disability
(“Disability Benefit”).

 

 

2. Incentive Pension Benefits

 

2.1          Eligibility 

A person is eligible to receive Incentive Pension Benefits only if the person
satisfies at either of the following requirements:

(A)          the person becomes a retiree within the meaning of the ExxonMobil
Common Provisions (“retiree”); or

(B)          in the case of an individual who after terminating employment from
the Corporation or any of its affiliates continues employment with Infineum USA
Inc. or one of its affiliates (collectively, "Infineum"), becomes a qualified
plans retiree within the meaning of the ExxonMobil Common Provisions (“qualified
plans retiree”).

 

2.2          Benefit Formula

(A)          In General

Except as provided in section 2.3 below with respect to former Mobil employees,
as defined in the ExxonMobil Common Provisions (“Former Mobil Employees”), the
amount of a person’s Incentive Pension Benefit is determined by multiplying 1.6%
of the person’s final average incentive compensation by the person’s years of
pensionable service as determined under the ExxonMobil Pension Plan (reduced,
but not below zero, by the equivalent amount, if any, determined with respect to
the person under the ExxonMobil Key Employee Additional Payments Plan), and
dividing the amount so derived by twelve.  The amount so derived is expressed in
the form of a monthly five-year certain and life annuity for the life of the
person commencing at the person’s age 65 (“Normal Retirement Age”).

(B)          Final Average Incentive Compensation

For the purposes of paragraph (A) above, a person's “final average incentive
compensation” shall be determined in accordance with this paragraph (B).

(1)           Calculation 

(a)           In General

If a person’s eligibility for Incentive Pension Benefits arises from section
2.1(A) above, the person's final average incentive compensation is the average
of the person's three highest annual bonus awards (including awards of zero, if
any) under the Corporation's Incentive Programs awarded on any of the five most
recent annual award dates immediately preceding the person’s termination of
employment.

(b)           Corporate Acquisitions

For purposes of applying paragraph (A) above to a person who commences
employment with the Corporation or one of its affiliates in connection with a
corporate acquisition, incentive compensation paid by the person’s former
employer that is the equivalent of bonus awards payable under the Corporation’s
Incentive Program may be taken into account as determined by the management of
the Corporation in its sole discretion.  Management shall have the discretion to
exclude any and all prior employer compensation for purposes of this paragraph
(b).

(2)           Infineum Participants

If a person’s eligibility for Incentive Pension Benefits arises from Section
2.1(B) above, the person's final average incentive compensation is the sum of
the three highest annual bonus awards under the Corporation's Incentive
Programs, if any, during the five-year period immediately prior to the person's
termination of employment from Infineum, divided by three.

 

 

1 

--------------------------------------------------------------------------------

 

(3)           Annual Bonus Award

(a)           Items Used in Calculation

For purposes of this paragraph (B), in determining the amount of a person's
annual bonus award, only awards granted under the short-term incentive part of
the Incentive Programs as cash and bonus units are considered.

(b)           Item Excluded From Calculation

For purposes of this paragraph (B), in determining the amount of a person's
annual bonus award, an award to a person characterized by the granting authority
as a special one-time bonus is disregarded, unless deemed specifically
includable by the granting authority at the time of grant.

(c)           Calculation of Annual Bonus Award

If an annual bonus award is granted as bonus units, the maximum settlement value
obtainable at the time of the grant shall be used in calculating the value of
the award.

 

 

2.3          Benefit Formula for Former Mobil Employee

(A)          In General

Incentive Pension Benefits for Former Mobil Employees who retire with
eligibility for Incentive Pension Benefits under section 2.1 above shall be
determined under this section 2.3.  The amount of a person’s Incentive Pension
Benefit calculated under this section 2.3 is the smaller of

(1)           the amount of the person’s Incentive Pension Benefit otherwise
determined under section 2.2 above based on all of the person’s pensionable
service under the ExxonMobil Pension Plan, or

(2)           the amount determined by first calculating the person’s Overall
Benefit Objective under paragraph (B) below, then subtracting therefrom the
person’s Qualified Benefit Objective calculated under paragraph (C) below and
the person’s nonqualified PSSP benefit, if any, determined under paragraph (D)
below.  

The resulting amount is expressed as a monthly five-year certain and life
annuity for the life of the person commencing at the person’s Normal Retirement
Age.

(B)          Overall Benefit Objective

(1)           In General

A person’s Overall Benefit Objective is the greater of

(a)           the sum of the person’s Mobil Benefit described in paragraph (2)
below and the person’s Post-Mobil Benefit described in paragraph (3) below, or

(b)           the person’s Overall ExxonMobil Benefit described in paragraph (4)
below.

(2)           Mobil Benefit

A person’s Mobil Benefit is the person’s accrued benefit under the Retirement
Plan of Mobil Oil Corporation and the Supplemental Pension and Annuity Program
of Mobil Oil Corporation up through the date the person becomes a participant in
the ExxonMobil Pension Plan, based on service and compensation up through the
date the person becomes a participant in the ExxonMobil Pension Plan.

(3)           Post-Mobil Benefit

A person’s Post-Mobil Benefit is the person’s accrued benefit described in
paragraph (4) below based only on the person’s pensionable service after the
person becomes a participant in the ExxonMobil Pension Plan.

(4)           Overall ExxonMobil Benefit

A person’s Overall ExxonMobil Benefit is the sum of

(a)           the person’s accrued benefit under the ExxonMobil Pension Plan
(including the Pre-Social Security Pension benefit) without any application of
the limits under Code section 415 or 401(a)(17), and

(b)           the amount of the person’s Incentive Pension Benefit otherwise
determined under section 2.2 above,

based on all of the person’s pensionable service under the ExxonMobil Pension
Plan.

(5)           Rules for Calculation

In calculating a person’s Mobil Benefit, Post-Mobil Benefit and Overall
ExxonMobil Benefit, the Plan administrator shall apply rules similar to those
contained in section 2.7 of the ExxonMobil Pension Plan for purposes of
calculating the person’s frozen Mobil benefit, post-Mobil benefit, and
ExxonMobil benefit, respectively.

(C)          Qualified Benefit Objective

A person’s Qualified Benefit Objective is the person’s accrued benefit under the
ExxonMobil Pension Plan, including the person’s Pre-Social Security Pension.

(D)          Nonqualified PSSP Benefit

A person’s Nonqualified PSSP Benefit is the excess, if any, of

2 

--------------------------------------------------------------------------------

 

(1)           the amount of the person’s Pre-Social Security Pension benefit
calculated in connection with the person’s Overall Benefit Objective under
paragraph (B) above, over

(2)           the amount of the person’s Pre-Social Security Pension benefit or
the equivalent thereof under Part 2 of the ExxonMobil Pension Plan calculated in
connection with the person’s Qualified Benefit Objective under paragraph (C)
above.

(E)           Plan Administrator Discretion

The procedure for calculating the Incentive Pension Benefit for former Mobil
employees under this section 2.3, including the calculation of the benefit
comparisons, offsets and reductions, shall be determined in the sole and
exclusive discretion of the Plan Administrator.  To the extent applicable, the
Plan Administrator shall follow the procedures established under the ExxonMobil
Pension Plan for performing similar benefit calculations.

 

2.4          Offset for Similar Benefits

If a participant under this Plan is also entitled to payments comparable to the
Incentive Pension Benefit for any portion of the same years of pensionable
service under a plan of a service-oriented employer, as defined in the
ExxonMobil Common Provisions, other than the Corporation, the amount of the
Incentive Pension Benefit is reduced by the respective amount of such comparable
payments.  In any given case, the Plan Administrator may determine the precise
amount of this offset and if a conversion of currency computation is required,
may follow the process established under the ExxonMobil Pension Plan.

 

2.5          Lapse of Incentive Pension Benefit

The portion of any Incentive Pension Benefit deriving from a provisionally
granted bonus that is subsequently annulled lapses as of the date of such
annulment.

 

 

3. Overseas Makeup Benefit

 

3.1          Eligibility 

A person is eligible to receive an Overseas Makeup Benefit if the following
conditions are met as determined by the Plan Administrator:

(A)          the person accrues a benefit under a pension plan (“non-U.S. plan”)
sponsored by a non-U.S. affiliate of the Corporation;

(B)          the person terminates active participation in the non-U.S. plan and
simultaneously becomes a participant in the ExxonMobil Pension Plan or
predecessor plan;

(C)          as a result of terminating active participant status under the
non-U.S. plan, the person loses eligibility for all or a portion of the benefit
under the non-U.S. plan accrued prior to termination; and

(D)          the amount of the lost benefit is not provided under the terms of
the ExxonMobil Pension Plan, the ExxonMobil Supplemental Pension Plan, or
otherwise under this Plan.

 

3.2          Benefit Formula

The amount of the Overseas Makeup Benefit is the amount, expressed as a monthly
benefit in the form of a five-year certain and life annuity, that is the
actuarial equivalent of the lost benefit under the non-U.S. plan.  Such amount
shall be conclusively determined by the Plan Administrator.

 

 

4. Payment of Pension Benefits

 

4.1          Timing of Payment

(A)          In General

Except as provided under paragraph (B) below, payment of a person’s Incentive
Pension Benefit and, if applicable, Overseas Makeup Benefit shall occur as soon
as practicable following the later to occur of the following:

(1)           The person’s retirement from ExxonMobil; or

(2)           In the case of a person who, immediately prior to his or her
retirement, has a Classification Level of 36 or above (“Key Employee”), the
six-month anniversary of the person’s retirement.

(B)          Exception for Disability Retirees

In the case of a person who retires with eligibility for Disability Benefits
under article 6 below prior to the first of the month in which the person
attains age 55, payment of such benefit shall occur as of the first of the month
in which the person attains age 55, or as soon as practicable thereafter.

 

4.2          Reduction for Early Commencement

3 

--------------------------------------------------------------------------------

 

If a payment under section 4.1 above occurs prior to the month in which the
person reaches Normal Retirement Age, it is reduced by applying the early
commencement factors specified under the ExxonMobil Pension Plan for a benefit
commencing at the person’s then age.

 

4.3          Form of Payment

Payment of a person’s Incentive Pension Benefit or Overseas Makeup Benefit shall
be made in a lump sum that is the actuarial equivalent of the five-year-certain
and life annuity.  For this purpose, actuarial equivalence shall be determined
by the Plan Administrator using the factors and procedures that are used for the
calculation of the lump-sum payment option under the ExxonMobil Pension Plan.

 

4.4          Adjustment for Key Employees

If payment of a Key Employee’s Incentive Pension Benefit and/or Overseas Makeup
Benefit is delayed for six months following retirement because of the
requirement set out in section 4.1(A)(2) above, then instead of the lump-sum
benefit calculated under section 4.3 above, the person shall receive a lump-sum
benefit equal to the greater of the following:

(A)          The lump-sum payment that would otherwise have been calculated for
the person under section 4.3 above as if he were not a Key Employee, based on
the payment date that would have applied to the individual if he were not a Key
employee and on the actuarial factors applicable as of such date under the
ExxonMobil Pension Plan, plus interest for the period of delayed payment; or

(B)          A lump-sum that is the actuarial equivalent of the person’s
five-year-certain and life annuity calculated as of the delayed payment date and
using the actuarial factors applicable as of the six-month anniversary of the
person’s retirement date.

Interest shall be credited under paragraph (A) above, at a rate equal to the
Citibank prime lending rate in effect on the date the person separates from
employment.

 

 

5. Death Benefit

 

5.1          In General

If a person dies who, at the time of his death,

(A)          is an active employee with 15 or more years of Benefit Plan
Service, as determined under the ExxonMobil Common Provisions, or

(B)          had retired with eligibility for an Incentive Pension Benefit
and/or a Overseas Makeup Benefit and had not received such benefit, a lump-sum
death benefit shall be payable to the person’s beneficiary (as determined under
section 5.2 below).  The death benefit payable to the person’s beneficiary shall
be the lump-sum equivalent value of the amount of the Pension Benefit and
Overseas Makeup Benefit to which the person was or would have been entitled.
 For this purpose, equivalent value shall be determined by the Plan
Administrator using the factors and procedures that are used for the calculation
of similar benefits under the ExxonMobil Pension Plan.

 

5.2          Designation of Beneficiaries

(A)          In General

A person may name one or more designated beneficiaries to receive payment of the
death benefits payable under section 5.1  above in the event of the person's
death.  Beneficiary designations shall be made in accordance with such
procedures as the Plan Administrator may establish.  Spousal consent to any such
designation is not required.

(B)          Default Beneficiaries

(1)           In General

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

(a)           spouse;

(b)           children who survive the deceased or who die before the deceased
leaving children of their own who survive the deceased;

(c)           parents;

(d)           brothers and sisters who survive the deceased or who die before
the deceased leaving children of their own who survive the deceased.

If there are no members of any class of  such beneficiaries, payment is made to
the deceased's executors or administrators.

 

 

4 

--------------------------------------------------------------------------------

 

(2)           Allocation Among Default Beneficiaries

If the same class of beneficiaries under paragraph (1) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided.  In class (b), where a child dies before the deceased leaving
children who survive the deceased, such child's share is subdivided equally
among those children.  In class (d), where a brother or sister dies before the
deceased leaving children who survive the deceased, such brother or sister's
share is subdivided equally among those children.

(3)           Definitions 

For purposes of this section 5.4, "child" means a person's son or daughter by
legitimate blood relationship or legal adoption; "parent" means a person's
father or mother by legitimate blood relationship or legal adoption; "brother"
or "sister" means another child of either or both of one's parents.

 

 

6. Disability Benefit

 

6.1          Nature of Disability Benefits

The benefits provided under this article 6 (“Disability Benefits”) are in the
nature of long-term disability benefits, payable on account of and for the
duration of a person’s incapacity on account of disability.  These Disability
Benefits are intended to qualify as employee welfare benefits under ERISA and as
“disability pay” under section 409A of the Internal Revenue Code and its
supporting regulations, thereby being exempt from the scope and application of
section 409A.

 

6.2          Payment of Disability Benefit

If a person who becomes a retiree also becomes entitled to long-term disability
benefits under the ExxonMobil Disability Plan, the person shall receive monthly
Disability Benefits under this Plan.  Such Disability Benefits shall commence at
the time the person commences long-term disability benefits under the ExxonMobil
Disability Plan and shall continue as long as entitlement to long-term
disability or transition benefits under such plan continues.  

 

6.3          Benefit Formula

(A)          In General

The amount of each monthly Disability Benefit payable to a person is determined
by dividing one-half of the person’s final average incentive compensation,
determined under section 2.2(B) above, by 12 and deducting therefrom the offset
described in paragraph (B) below.

(B)          Offset 

Commencing with the month in which a person’s Incentive Pension Benefit is paid,
the amount of the person’s monthly Disability Benefit shall be reduced by the
monthly amount of the person’s Incentive Pension Benefit and/or Overseas Makeup
Benefit (expressed as a five-year-certain and life annuity).  In the case of a
Key Employee, the offset provided under this paragraph (B) shall be applied
beginning with the month his or her Incentive Pension Benefit would have been
paid if he or she were not a Key Employee.

 

6.4          Offset for Similar Benefit

If a person receiving Disability Benefits hereunder is also entitled to
comparable payments under a plan of a service-oriented employer (as defined in
the ExxonMobil Common Provisions) other than the Corporation under circumstances
where the Plan Administrator determines that such benefits are duplicative of
the Disability Benefits payable hereunder, then such Disability Benefits shall
be reduced by the amount of such comparable payment.  In any given case, the
Plan Administrator may determine the precise amount of this offset and if a
conversion of currency computation is required, may follow the process
established under the ExxonMobil Pension Plan.

 

 

6.5          Disability Death Benefit

(A)          Death During Employment

If a person dies as an active employee with 15 or more years of Benefit Plan
Service, as determined under the ExxonMobil Common Provisions, then the person’s
beneficiary (as determined under section 5.2 above) shall receive a disability
death benefit equal to the present value of 60 monthly installments of the
person’s Disability Benefit, calculated as if the person had become eligible for
Disability Benefit payments on the day prior to death.  For purposes of this
paragraph (A), the value of the person’s Disability Benefit installments shall
be determined by applying the offset under section 6.3(B) above as if the
person’s Incentive Pension Benefit and/or Overseas Makeup Benefit were payable
at the time of death.

(B)          Death After Commencement of Disability Retirement Payments

5 

--------------------------------------------------------------------------------

 

If a person dies while receiving Disability Benefits under this article 6 but
before the receipt of 60 monthly installments, the person’s beneficiary (as
determined under section 5.2 above) shall receive the lump-sum equivalent value
of the remaining 60 monthly installments.  If at the time of death the person’s
Incentive Pension Benefit had not been paid, then the value of the person’s
remaining Disability Benefit installments shall be determined by applying the
offset under section 6.3(B) above as if the person’s Incentive Pension Benefit
and/or Overseas Makeup Benefit were paid at the time of death.

 

 

7. Miscellaneous 

 

7.1          Plan Administrator

The Plan Administrator shall be the Manager, Compensation, Benefit Plans and
Policies, Human Resources Department, Exxon Mobil Corporation.  The Plan
Administrator shall have the right and authority to conclusively interpret this
Plan for all purposes, including the determination of any person’s eligibility
for benefits hereunder and the resolution of any and all appeals relating to
claims by participants or beneficiaries, with any such interpretation being
conclusive for all participants and beneficiaries.

 

7.2          Nature of Payments

Payments provided under this Plan are considered general obligations of the
Corporation.

 

7.3          Assignment or Alienation

Except as provided in section 7.5 below, payments provided under this Plan may
not be assigned or otherwise alienated or pledged.

 

7.4          Amendment or Termination

The Corporation reserves the right to amend or terminate this Plan, in whole or
in part, including the right at any time to reduce or eliminate any accrued
benefits hereunder and to alter or amend the benefit formula set out herein.

 

7.5          Forfeiture Of Benefits

No person shall be entitled to receive payments under this Plan, and any
payments received under this Plan shall be forfeited and returned, if it is
determined by the Corporation in its sole discretion, acting through its chief
executive or such person or committee as the chief executive may designate, that
a person otherwise entitled to a payment under this Plan or who has commenced
receiving payments under this Plan:

(A)          engaged in gross misconduct harmful to the Corporation,

(B)          committed a criminal violation harmful to the Corporation,

(C)          had concealed actions described in (A) or (B) above which would
have brought about termination from employment thereby making the person
ineligible for benefits under this Plan,

(D)          separated from service prior to attaining Normal Retirement Age
without having received from the Corporation or its delegatee prior written
approval for such termination, given in the sole discretion of the Corporation
or its delegatee and in the context of recognition that benefits under this Plan
would not be forfeited upon such termination, or

(E)           had been terminated for cause.

6 

--------------------------------------------------------------------------------